Exhibit 99.1 Hines Real Estate Investments, Inc., Member FINRA/SIPC, is the Dealer Manager. 11/11 Hines Real Estate Investment Trust, Inc. (Hines REIT) is closed to new investors. Hines REIT Update As of September 30, 2011 Hines REIT Portfolio Summary as of September 30, 2011 2 Total Assets: §57 properties; $3.42 billion1 Total Square Feet: §Over 26 million Portfolio Occupancy: §88%; 3% above the national average Total Distributions Since Inception: §$568.4 million Current Leverage: §55% Current Annualized Distribution Rate: §5.0%2(30% of the distribution represents a return of invested shareholder capital) 1 Owned directly or indirectly based on estimated aggregate value. 2 Based on $10.08 share price; assumes consistent distribution rate for 12-month period. Hines REIT declared distributions through the month of December 2011. The distribution, in an amount equal to $0.00138082 per share, per day will be paid in January 2012 in cash or reinvested in stock for those participating in Hines REIT's dividend reinvestment plan. Of the amount described above, $0.00041425 of the per share, per day dividend will be designated by the Company as a special distribution which will be a return of a portion of the shareholders’ invested capital and, as such, will reduce their remaining investment in the Company. The special distribution represents a portion of the profits from sales of investment property.
